[Cite as Disciplinary Counsel v. Squire, ___ Ohio St.3d ___, 2015-Ohio-5058.]




                          DISCIPLINARY COUNSEL v. SQUIRE.
[Cite as Disciplinary Counsel v. Squire, ___ Ohio St.3d ___, 2015-Ohio-5058.]
    (No. 2010-2021—Submitted December 2, 2015—Decided December 8, 2015.)
                           ON PETITION FOR REINSTATEMENT.
                                 ____________________
        {¶ 1} This cause came on for further consideration upon the filing on
July 9, 2014, of a petition for reinstatement by respondent, Percy Squire,
Attorney Registration No. 0022010. In accordance with former Gov.Bar R.
V(10)(F), respondent’s petition for reinstatement was referred to the Board of
Commissioners on Grievances and Discipline.1 The board filed its final
report in this court on October 6, 2015, recommending that respondent’s
petition for reinstatement to the practice of law in Ohio be denied.
Respondent filed objections to the final report, relator filed an answer, and
this cause was considered by the court.
        {¶ 2} Upon consideration thereof, it is ordered by this court that the
petition for reinstatement of respondent is granted and that respondent, Percy
Squire, last known address in Columbus, Ohio, is reinstated to the practice of
law in Ohio on the condition that within 30 days from the date of this order
he pay $2,798.45 to the Office of the Attorney General for the outstanding
costs and interest owed in the disciplinary proceedings. He shall also file a
notice of payment with the court within 30 days from the date of this order.
        {¶ 3} It is further ordered by the court that respondent be taxed the
costs of these reinstatement proceedings in the amount of $8,111.26, less the
deposit of $500.00, for a total balance due of $7,611.26 payable by cashier’s

1
  Effective January 1, 2015, the Board of Commissioners of Grievances and Discipline has been
renamed the Board of Professional Conduct. See Gov.Bar R. V(1)(A), 140 Ohio St. 3d CII.
                              SUPREME COURT OF OHIO




check or money order by respondent on or before 90 days from the date of
this order. If costs are not paid on or before 90 days from the date of this
order, interest at the rate of 10 percent per annum will accrue until costs are
paid in full. It is further ordered that if costs are not paid in full on or before
90 days from the date of this order, the matter may be referred to the
Attorney General for collection and respondent may be found in contempt
and suspended until all costs and accrued interest are paid in full. It is further
ordered that respondent is liable for all collections costs pursuant to R.C.
131.02 if the debt is certified to the Attorney General for collection.
       {¶ 4} It is further ordered by the court that within 90 days of the date
of this order, respondent shall reimburse any amounts that have been awarded
against respondent by the Lawyers’ Fund for Client Protection pursuant to
Gov.Bar R. VIII(7)(F). It is further ordered by the court that if after the date
of this order the Lawyers’ Fund for Client Protection awards any amount
against respondent pursuant to Gov.Bar R. VIII(7)(F), respondent shall
reimburse that amount to the Lawyers’ Fund for Client Protection within 90
days of the notice of such award.
       {¶ 5} It is further ordered that all documents filed with this court in
this case shall meet the filing requirements set forth in the Rules of Practice
of the Supreme Court of Ohio, including requirements as to form, number,
and timeliness of filings.     All case documents are subject to Sup.R. 44
through 47 which govern access to court records.       It is further ordered that
the clerk of this court issue certified copies of this order as provided for in
Gov.Bar R. V(17)(D)(1) and that publication be made as provided for in
Gov.Bar R. V(17)(D)(2).
       O’DONNELL, KENNEDY, FRENCH, and O’NEILL, JJ., concur.
       O’CONNOR, C.J., and PFEIFER and LANZINGER, JJ., dissent.
                           ________________________




                                           2